           Case 1:21-mj-30213-PTM ECF No. 1, PageID.1 Filed 05/06/21 Page 1 of 9
                                                           AUSA:       Corinne Lambert               Telephone: (313) 378-3697
AO 91 (Rev. 11/11) Criminal Complaint           Special Agent:         Sandra Reynolds               Telephone: (313) 590-4374

                                        UNITED STATES DISTRICT COURT
                                                             for the
                                               Eastern District of Michigan
United States of America
   v.
                                                                         Case No.     1:21-mj-30213
Jeffrey Piecka                                                                        Judge: Morris, Patricia T.
                                                                                      Filed: 05-06-2021




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

        On or about the date(s) of May 2012 - June 2020 in the county of Tuscola and elsewhere in the
Eastern District of Michigan                         the defendant(s) violated:
                   Code Section                                          Offense Description
18 U.S.C. § 641                                       Theft of Government Funds
18 u.s.c. § 1343                                      Wire Fraud
18 U.S.C. § 1028A                                     Aggravated Identity Theft




          This criminal complaint is based on these facts:




@ Continued on the attached sheet.


                                                                    Sandra Reynolds. Special Agent - SSA-OIG/OI
                                                                                          Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: May 6. 2021                                                                           Judge's signature

                XXXXXXXX          Bay City, MI
                   e_tr_o_it�M_I___________
                                                                       Patricia T. Morris, U.S. Magistrate Judge
City and state: _D_                            _
                                                                                          Printed name and title
Case 1:21-mj-30213-PTM ECF No. 1, PageID.2 Filed 05/06/21 Page 2 of 9
Case 1:21-mj-30213-PTM ECF No. 1, PageID.3 Filed 05/06/21 Page 3 of 9
Case 1:21-mj-30213-PTM ECF No. 1, PageID.4 Filed 05/06/21 Page 4 of 9
Case 1:21-mj-30213-PTM ECF No. 1, PageID.5 Filed 05/06/21 Page 5 of 9
Case 1:21-mj-30213-PTM ECF No. 1, PageID.6 Filed 05/06/21 Page 6 of 9
Case 1:21-mj-30213-PTM ECF No. 1, PageID.7 Filed 05/06/21 Page 7 of 9
Case 1:21-mj-30213-PTM ECF No. 1, PageID.8 Filed 05/06/21 Page 8 of 9
  Case 1:21-mj-30213-PTM ECF No. 1, PageID.9 Filed 05/06/21 Page 9 of 9




 duly sworn according to law, hereby affirm that the facts stated in the foregoing

 affidavit are true and accurate to the best of my knowledge, information and

 belief.




                                             -��
                                             SANDRA REYNOLDS
                                             Special Agent, SSA/OIG/OI



Sworn to before me and signed in my presence
and/or by reliable electronic means.




Date:      May 6, 2021
                                             Patricia T. Morris
                                             United States Magistrate Judge




                                       -8-
